BYERS, District Judge.
This is a motion by defendant Giles to stay the taking of his deposition noticed for January 12, 1948, at 10:30 a. m. until after the taking of the deposition of the President of the plaintiff Modigliani noticed for January 14, 1948.
The said defendant’s notice was served first, with the answer, on January 2, 1948. Three days later the plaintiff served its notice, naming an earlier date than that specified in the defendant’s notice.
The plaintiff opposes the stay on two grounds: (a) Associate counsel and a public stenographer have arranged their schedules for January 12th in accordance with the second notice; (b) Matters of jurisdiction (perhaps venue is meant) will be illuminated in Giles’ examination, and that issue is raised in his answer.
The grounds are insufficient to justify departure from the customary order of precedence as adopted in this court in Fruit Growers Co-operative v. California Pie & Baking Co., D.C., 48 F.Supp. 1021, which is to the same effect as the rule in the Southern District, Mutual Finance Corporation v. Sobol, D.C., 7 F.R.D. 111.
Ginsberg v. Railway Express Agency, D.C., 6 F.R.D. 371, at page 372, is not to the contrary although seemingly so cited.
The motion to stay the taking of the deposition of Giles is granted through *648January 21, 1948, as counsel agreed that, if this motion were to be granted, the Giles deposition could be taken on January 22, 1948, in accordance with the notice for January 12th.
Settle order.